Citation Nr: 1029887	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant qualifies as a surviving spouse for the 
purpose of basic eligibility to Dependency and Indemnity 
Compensation (DIC), death pension, and accrued benefits.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1969 to July 1971.  He died in May 2004.  The appellant 
seeks recognition as the Veteran's surviving spouse for the 
purpose of monetary benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

This appeal was subject to a prior remand by the Board in January 
2010 to ensure compliance with due process requirements.  The 
evidentiary record has been adequately developed in substantial 
compliance with all prior Board remand instructions and has now 
been returned to the Board for further appellate review.  See 
D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The appellant and the Veteran married in February 1983 and 
legally divorced in March 1984; there is no basis upon which the 
marriage may be deemed valid at the time of the Veteran's death.  




CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving 
spouse for the purpose of establishing eligibility for VA 
benefits have not been met.  38 U.S.C.A. §§ 101, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Proper VCAA notice must inform the claimant of any information 
and evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to 
a claimant prior to the initial unfavorable decision on the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In correspondence dated in May 2007 the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the AOJ notified the appellant of information and 
evidence necessary to substantiate her claim to be the surviving 
spouse of the Veteran for the purpose of entitlement to VA 
benefits.  This notice letter explained that evidence then of 
record indicated that she and the Veteran were divorced at the 
time of his death, and described the type of evidence that may 
establish that she and the Veteran lived together in a marital 
relationship at the time of his death.  This pre-adjudicatory 
notice fully complies with applicable laws and regulations.  

The Board notes that the appellant was not provided with notice 
of the type of evidence necessary to establish an effective date 
if the benefit were granted.  Despite the inadequate notice 
provided to the appellant on this element, the Board finds no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In this 
regard, because the Board concludes herein that the preponderance 
of the evidence is against the appellant's claim for recognition 
as the Veteran's surviving spouse, any question as to the 
appropriate effective date to be assigned is moot.

Accordingly, the Board finds that VA has satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), in view of the fact that any notice 
defect did not affect the essential fairness of the adjudication 
of the appellant's claim.

The Board further finds that VA has satisfied its duty to assist 
under the VCAA in accordance with 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c), as indicated under the facts and circumstances 
of this case.  The appellant has not identified any additional 
evidence that needs to be obtained in order to fairly decide this 
appeal.  Moreover, this issue was remanded in January 2010 in 
order to obtain the appellant's and Veteran's divorce decree, 
which was received in March 2010.  As such, the AOJ substantially 
complied with the Board's remand instructions.  See D'Aries, 
supra.

In the circumstances of this case, additional efforts to assist 
or notify the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to be 
avoided).  VA has satisfied its duty to inform and assist the 
appellant at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceedings.  As such, the appellant will not be prejudiced 
by the Board proceeding to a decision on the merits of her claim.

Recognition as a Surviving Spouse for Purposes of VA Benefits

For the purpose of eligibility to receive VA benefits, 
"surviving spouse'" means a person of the opposite sex whose 
marriage to a Veteran meets VA requirements described below who 
was the spouse of the Veteran in question at the time of the 
Veteran's death, and, in general, continuously lived with the 
Veteran from the date of marriage to the date of death, and has 
not remarried or openly held oneself to the public to be the 
spouse of another person.  38 C.F.R. § 3.50(b). 

For VA purposes, "marriage" means a marriage valid under the 
law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 C.F.R. § 3.1(j).  
In the present case, the marriage certificate of record shows 
that the appellant and the Veteran were married in February 1983.  
A child was born to the couple during their marriage in August 
1983.  See VA Form 21-534, July 2006.  A judgment of divorce was 
then entered in a local circuit court in March 1984, listing the 
appellant as the plaintiff and the Veteran as the defendant.  
Divorce decree, March 1984.  The Board has no reason to question 
the validity of the court's judgment of divorce, the appellant 
has presented no argument in this respect, and the Board finds 
the court order to be dispositive on the matter of the Veteran's 
divorce.  Thus, the bonds of matrimony were legally dissolved by 
this court order, and the marriage between the Veteran and the 
appellant was no longer legally valid after March 1984.

Indeed, on a claim for VA benefits dated in April 2003, the 
Veteran indicated his marital status as "divorced" and was also 
listed as such on his Certificate of Death dated in May 2004.  
Final expenses of the Veteran were paid by a family member other 
than the appellant at the time of the Veteran's death.  See 
Application for burial benefits, August 2004.  The Veteran was 
treated in a private hospital on the date of his death, and was 
noted to be living alone at that time, and estranged from his 
children, including the son of the appellant.  Other family 
members were immediately called to the hospital upon a "code 
zero" for the Veteran, yet there is no mention of contact or 
other notification made to the appellant.  Private treatment 
record, May 2004.  The record also shows separate addresses for 
the appellant and Veteran.  Therefore, while the appellant has 
alleged that she and the Veteran lived together as a married 
couple following their divorce, the evidence of record 
contradicts her contention as such fails to demonstrate that they 
maintained a marital relationship of any kind at the time of the 
Veteran's death.  Thus, she was not the spouse of the Veteran at 
the time of his death, and there was no valid marriage existing 
at that time between these parties.

To this end, the Board notes that there are legal mechanisms by 
which an attempted marriage to a Veteran may be deemed valid if 
such marriage is invalid by reason of a legal impediment.  
38 C.F.R. § 3.52.  However, such mechanism is not relevant here 
as this regulatory provision explicitly addresses an attempted 
marriage invalid by reason of a legal impediment at the time a 
marriage was attempted.  Here the only legal impediment is the 
actual dissolution of the Veteran's marriage to the appellant, 
and there is no indication of a marital relationship of any kind 
attempted subsequent to that divorce.  

Based upon the foregoing, the Board finds no legal or factual 
grounds by which the appellant may be considered to be the 
surviving spouse of the Veteran for the purpose of eligibility to 
receive VA benefits.  38 C.F.R. §§ 3.1(j), 3.50(b).  

The Board has considered the applicability of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance 
of the evidence is against the appellant's claim.  As such, that 
doctrine is not applicable in the instant appeal and her claim 
must be denied.  


ORDER

The appellant does not qualify as a surviving spouse for the 
purpose of basic eligibility to Dependency and Indemnity 
Compensation (DIC), death pension, and accrued benefits; the 
claim is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


